J-S41029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

SHAMEL LEROY JONES

                            Appellant                No. 1869 MDA 2016


                 Appeal from the PCRA Order October 4, 2016
                 In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0005363-2000


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

JUDGMENT ORDER BY LAZARUS, J.:                         FILED JUNE 12, 2017

        Shamel LeRoy Jones appeals, pro se, from the order, entered in the

Court of Common Pleas of York County, denying his petition filed pursuant to

the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546 (“PCRA”). Upon

review, we affirm.

        On March 12, 2004, Jones was sentenced to an aggregate term of 18

to 40 years’ incarceration after he pled guilty to attempted homicide and

related offenses. He did not file a direct appeal. Jones subsequently filed

multiple PCRA petitions, none of which were timely and all of which were

denied.     Those PCRA orders he appealed were all affirmed.      The instant



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S41029-17



serial petition was filed on March 31, 2016, and was also denied as untimely.

This appeal follows.

        The PCRA timeliness requirements are jurisdictional in nature and,

accordingly,     a   PCRA     court    cannot    hear   untimely   PCRA   petitions.

Commonwealth v. Rienzi, 827 A.2d 369, 371 (Pa. 2003).                 Thus, before

we can address the merits of Jones’ appeal, we must first determine whether

his PCRA petition was timely filed. Here, Jones was sentenced on March 12,

2004, and did not file an appeal. Accordingly, Jones’ judgment of sentence

became final 30 days later, on April 11, 2004, when the time for taking a

direct appeal expired.           See 42 Pa.C.S.A. § 9545(b)(3); Pa.R.Crim.P.

720(A)(3). Jones had one year from that date, or until April 11, 2005, to file

a timely PCRA petition.          See 42 Pa.C.S.A. § 9545(b)(1) (PCRA petition,

including second or subsequent petition, must be filed within one year of

date underlying judgment of sentence becomes final).               Jones filed the

instant petition on March 31, 2016, nearly 12 years after his judgment of

sentence became final. Accordingly, Jones’ petition was untimely unless he

pled and proved one of the three statutory exceptions to the PCRA time bar. 1

____________________________________________


1
    The statutory exceptions are as follows:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this
        Commonwealth or the Constitution or laws of the United States;

(Footnote Continued Next Page)


                                           -2-
J-S41029-17



Jones did not do so.2         Accordingly, the PCRA court lacked jurisdiction to

entertain Jones’ petition and properly dismissed it as untimely filed.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/12/2017
                       _______________________
(Footnote Continued)

      (ii) the facts upon which the claim is predicated were unknown
      to the petitioner and could not have been ascertained by the
      exercise of due diligence; or

      (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply
      retroactively.

42 Pa.C.S.A. § 9545(b)(1).
2
  In his PCRA petition, Jones attempts to invoke the newly discovered fact
exception to the time bar, in the form of a trial court order issued on July
14, 2016, granting him credit for time served. However, a trial court order
is not a “fact” capable of triggering the exception to the time bar under
section 9545(b)(1)(ii). See Commonwealth v. Watts, 23 A.3d 980, 987
(Pa. 2011) (rejecting newly-discovered-fact claim based upon judicial
opinion and stating that “an in-court ruling or published judicial opinion is
law, for it is simply the embodiment of abstract principles applied to actual
events. The events that prompted the analysis, which must be established
by presumption or evidence, are regarded as fact.”).




                                            -3-